Opinión disidente del
Juez Asociado Señor Negrón García.
I
Ángel Ríos Colón apela la sentencia de dos (2) años de reclusión que emitió el Tribunal Superior, Sala de Carolina (Hon. Carmen Celinda Ríos, Juez), por infracción al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2404.
*96Como denominador común en sus dos (2) señalamien-tos,(1) cuestiona la admisibilidad de la evidencia funda-mentándose en que fue el resultado de un registro ilegal.
Como los hechos son los que activan las normas de de-recho aplicables, y no a la inversa, expongámoslos.
Los hechos ocurrieron en el Centro Diamantino situado en el Barrio Martín González de Carolina, perteneciente al Cuerpo de Voluntarios al Servicio de Puerto Rico. Esta or-ganización gubernamental tiene como propósito desarro-llar diversos programas y actividades para la formación del carácter y la capacitación técnica-vocacional de la juventud más necesitada. 18 L.P.R.A. sec. 1412 et seq.
El viernes 13 de marzo de 1987, la Sra. Norma I. Rivera Candelario —Promotora de Desarrollo Humano en el refe-rido Centro— en horas de la tarde, procedió a entregar los pases correspondientes a los jóvenes que saldrían durante el fin de semana. Después, en unión a su compañera María I. del Valle, comenzó a realizar una “ronda de cotejó” por el área de los dormitorios para ver la cantidad de jóvenes que permanecerían, con el propósito de proveerles los servicios del comedor.
Oportunamente, en el descargo de esa tarea, abrieron la puerta y entraron en uno de los dormitorios ocupado por tres (3) jóvenes. Al entrar, la señora Rivera observó a Ríos Colón sentado en una silla frente a su cama con lo que aparentaba ser una tapa de caja de zapatos. Tan pronto el apelante las vio, procedió a ocultar algo debajo de la cama. La señora Rivera observó que en las manos tenía unos pa-*97pelitos blancos y algo de color marrón que aparentaba ser marihuana.
Ante esta situación, les ordenó a los jóvenes —incluso al que dormía y al otro que veía televisión— que se pusieran de pie y sacaran lo que tuvieran en sus bolsillos. Asimismo, le ordenó a Ríos Colón que sacara lo que había debajo de su cama. Al éste hacerlo, ellas ocuparon el material y unas tijeras pequeñas. Un examen químico posterior de lo ocu-pado dio positivo de marihuana.
HH h-í
Ante esa prueba, Ríos Colón argumenta que fue víctima de un registro ilegal e irrazonable. En su apoyo nos cita la doctrina jurisprudencial en torno a la protección contra ese tipo de registro consignada en el Art. II, Sec. 10 de nuestra Constitución, L.P.R.A., Tomo 1. Aduce que estamos ante una intervención gubernamental ilícita fundada en una simple sospecha en contravención con lo dispuesto en la Regla 12 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. A juicio suyo, no medió orden judicial previa de arresto, re-gistro e incautación, como tampoco se configuró un registro incidental a un arresto legal. Finalmente, nos señala que se violó su expectativa de privacidad y que no podía apli-carse la doctrina de “plena vista” establecida en Pueblo v. Dolce, 105 D.P.R. 422 (1976). No tiene razón.
Todo análisis de controversia relacionado a la protección contra registros y allanámientos irrazonables exige, como requisito inicial, la determinación de la existencia de un registro. En ocasiones anteriores hemos aclarado que dicha determinación opera en función de la expectativa razona-ble de intimidad que albergue el ciudadano objeto de la intervención gubernamental. Así, en E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 402 (1983), citando a Pueblo v. Lebrón, 108 D.P.R. 324, 331 (1979), aseveramos:
*98La cuestión central es si la persona tiene un derecho razonable a abrigar, donde sea, dentro de las circunstancias del caso espe-cífico, la expectativa de que su intimidad se respete.” (Énfasis suplido.)
Contrario a lo que sugiere la opinión mayoritaria, la garantía constitucional contra registros y allanamientos irrazonables protege a las personas y no a lugares específicos. Pueblo v. Bogará, 100 D.P.R. 565 (1972); Katz v. United States, 389 U.S. 347 (1967). De esta forma, el mero hecho de que la intervención se hizo en un dormitorio no la convierte per se en un registro. Es imprescindible el análisis de otras circunstancias. Nuestra ponencia en Pueblo v. Rivera Colón, 128 D.P.R. 672, 700-701 (1991), esbozó los criterios necesarios para la determinación de la existen-cia de una expectativa razonable de intimidad:
Primero, la persona debe haber exhibido una expectativa sub-jetiva de intimidad. Esta no es una simple reserva mental, sino que ha de estar acompañada de actos afirmativos que demues-tren, inequívocamente, la intención de alojar dicha expectativa. Segundo, la expectativa demostrada por el individuo tiene que ser una que la sociedad reconozca como razonable. Desde su opinión disidente en United States v. White, 401 U.S. 745, 986 (1971), el Juez Harlan había señalado que en este subcriterio se debe “apreciar la naturaleza de la práctica en particular y el alcance de su impacto sobre el sentido de seguridad del indivi-duo balanceado contra la utilidad de la conducta como técnica policíaca \law enforcement]”. (Traducción nuestra.) De esta forma el criterio se autoregula y, lejos de ser estático, se ajusta a las necesidades sociales cambiantes. (Cita omitida.)
HH I — I HH
Lo expuesto derrota la contención de Ríos Colón. Los hechos y las circunstancias particulares de la intervención de las señoras Rivera Candelario y del Valle no configuran un registro.
El Centro Diamantino no es un recinto cualquiera; está adscrito al Cuerpo de Voluntarios al Servicio de Puerto *99Rico. Su función principal es adiestrar vocacionalmente a jóvenes indigentes y algunos que han tenido problemas con la justicia. En este sentido, forma parte de la estructura gubernamental encaminada a la rehabilitación vocacional. Parte de su matrícula sé hospeda en dormitorios localiza-dos dentro del centro. El adiestramiento va más allá de lo estrictamente vocacional. Gran parte de su programa está orientado al desarrollo de la personalidad de sus voluntarios. Como es de esperarse, la disciplina es ingre-diente indispensable en la educación de los participantes.
Por ser la vida y la disciplina en los dormitorios un ele-mento tan crucial en la educación de los participantes, el Cuerpo de Voluntarios al Servicio de Puerto Rico tiene em-pleados que se desempeñan en funciones relacionadas con los dormitorios. La testigo señora Rivera Candelario ocu-paba la posición de Promotor de Desarrollo Humano.
Como tal, estaba asignada a cotejar los dormitorios para, naturalmente, ayudar a los participantes del pro-grama a adaptarse a la convivencia con otros jóvenes. Ese contacto directo requiere las inspecciones de limpeza y con-teo de matrícula. Podemos caracterizar esas funciones como de enlace entre los dormitorios y el resto de la comu-nidad vocacional.
No puede, pues, afirmarse que Ríos Colón exhibió una conducta que demostrara su intención de albergar una ex-pectativa de intimidad. Ríos Colón estaba llevando a cabo una actividad ilegal, a plena vista, en un dormitorio que compartía con otras personas que no estaban involucradas en dicha actividad. La puerta no estaba cerrada con seguro. La prueba estableció que el dormitorio estaba su-jeto a unas rondas de cotejo, lo cual inferimos forma parte de la reglamentación interna que, entre otras, regula los horarios de levantarse y acostarse, y claro está, inspección diaria y verificación nocturna para mantener la limpieza y el orden en las habitaciones.
Ante este cuadro, ¿cómo puede la mayoría sostener que *100los dormitorios del Centro Diamantino son similares a una habitación? Opinión mayoritaria, pág. 90. ¿Cómo equipar a los participantes del Centro Diamantino de las mismas li-bertades que retendría en su hogar? íd. ¿Cómo resolver que existe idéntica expectativa de intimidad? íd. ¿Cómo puede desnaturalizar y poner en jaque todo el programa y su imprescindible disciplina sosteniendo que por oscilar las edades de los estudiantes entre dieciséis (16) y veintiséis (26) años —jóvenes maduros— no se “justifica una super-visión rigurosa o cuasi militar ...” Íd., pág. 91.
IV
Desde Pueblo v. Dolce, 105 D.P.R. 422 (1976), hemos re-conocido que la incautación de evidencia a plena vista no requiere la obtención de una orden judicial previa. Véase W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 2da ed., Minnesota, Ed. West Publishing Co., 1987, Vol. 1, Sec. 2.2, pág. 240. Esta excepción goza de las garantías circunstanciales de confiabilidad que persigue el requisito de orden previa. Coolidge v. New Hampshire, 403 U.S. 443 (1971).
Para validar este tipo de incautación es suficiente que concurran los requisitos siguientes:
1) El artículo debe haberse descubierto por estar a plena vista y no en el curso o por razón de un registro.
2) El agente que observe la prueba debe haber tenido derecho previo a estar en la posición desde la cual podía verse tal prueba.
3) Debe descubrirse el objeto inadvertidamente.
4) La naturaleza delictiva del objeto debe surgir de la simple observación. (Énfasis suplido y citas omitidas.) Pueblo v. Dolce, supra, pág. 436.
El hecho de que la evidencia haya sido descubierta por una empleada gubernamental que no llevaba a cabo fun-ciones de mantener el orden público, no opera contra la *101aplicación de la doctrina. El material delictivo puede ser incautado si se descubre a plena vista durante el curso de un registro administrativo válido. Michigan v. Clifford, 464 U.S. 287, 294 (1984).
V
No se cuestiona persuasivamente que las funcionarías del Centro Diamantino, señoras Rivera Candelario y del Valle, penetraron al dormitorio ocupado por Ríos Colón y otros jóvenes en el descargo legítimo de sus funciones. En-traron a cotejar el número de jóvenes que usarían el servi-cio del comedor durante el fin de semana. En el desempeño rutinario de esa labor inherente a sus funciones adminis-trativas, fue la señora Rivera Candelario quien observó a Ríos Colón en posesión de lo que, según su adiestramiento, eran cigarrillos de marihuana. El que su experiencia pre-via fuera limitada no desvirtúa esa percepción visual y tampoco derrota la apariencia de ilicitud del material encontrado.
Recapitulando, Ríos Colón propiamente no fue objeto de un “registro o allanamiento”. En las circunstancias en que fue sorprendido con la marihuana no poseía una expecta-tiva de intimidad en el dormitorio común. Y es que, al ana-lizar lo ocurrido el 13 de marzo de 1987 en el Centro Dia-mantino, distinto a la contención de Ríos Colón, es manifiesto que la doctrina de prueba a plena vista es aplicable.
El análisis jurídico y racional “no puede sustituirse con una loa a la Carta de Derechos. No es cuestión de ser o no ser liberal’, es cuestión de elaborar jurisprudencia de frente a la realidad”. Pueblo v. Tribunal Superior, 91 D.P.R. 19, 45 (1964), opinión disidente del Juez Asociado Señor Rigau.
Dictaríamos sentencia confirmatoria.

(1) Los expone así:
“A. Erró el honorable tribunal de instancia al declarar no ha lugar la moción de supresión de evidencia.
B. Erró el honorable tribunal de instancia al encontrar culpable al acusado con, una evidencia que es el producto de una intervención ilegal del Estado con el ciuda-dano aquí apelante. La acción del Estado est[á] en clara contravención con los esta-tutos constitucionales del Estado Libre Asociado de Puerto Rico y los Estados Unidos de América.”